Citation Nr: 1206228	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for asbestosis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 Travel Board hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in October 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not establish that the Veteran suffers from a current respiratory disorder, including asbestosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, including asbestosis are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b), 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice letter of July 2006 and December 2006 with regards to instant claim.  The letters provided notice as to what evidence was required to substantiate his claim; informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies; and, provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were provided in this July 2006 letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  Although the Veteran appeared to suggest that he received ongoing treatment from a private physician, he did not identify the provider nor did he provide an appropriate authorization which would allow VA to obtain such records. VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1). 

In its October 2010 remand, the Board instructed that a VA pulmonary examination be conducted to determine the nature and etiology of the Veteran's claimed asbestosis.  Such an examination was conducted in January 2011.  Although this examiner did not review the Veteran's chest radiograph using a "B-reader" as instructed in the remand, the examiner provided a detailed explanation as to why this reading was not conducted and why the method employed produced a more desirable result.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Court of Appeals for Veterans Claims (CVAC) has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

During the August 2010 hearing, the issue on appeal was identified.  The undersigned explained the issue and evidence needed to substantiate the claim, inquired as to how long the Veteran worked as a stock clerk during service and how often he was involved in maneuvers which purportedly exposed him to asbestos fibers.  The Board thereby fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

As to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting the absence of specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, observed that some guidelines for compensation claims based on asbestos exposure were published in DVB Circular 21-88-8, dated May 11, 1998. T he DVB Circular was subsequently rescinded but its basic guidelines are now found in the Veteran's Benefit Administration Manual M21-1, Part VI, 7.21. 

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  These guidelines further note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b. 

More recently the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

Certain chronic disabilities such as sarcoidosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Asbestosis

The Veteran claims that his current asbestosis was the result of his in-service exposure to asbestos incurred while traveling aboard various ships, serving guard duty in storage holding areas which had asbestos covered pipes and using gas masks with filters made of asbestos.

A July 1953 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying Report of Medical History (RMH).  An accompanying chest X-ray found no defects.  An April 1956 service discharge examination was also negative for any relevant abnormalities and an accompanying chest X-ray was negative.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to asbestosis.

Service personnel records indicate that the Veteran traveled aboard the U.S.N.S. Walker for approximately 15 days in January 1954.  He had travel aboard the U.S.S Logan disembarking in Iwo Jima in March 1954.  In addition, he traveled aboard the U.S.S Mountrail for approximately 14 days in June 1954.  

A September 1999 private pulmonary treatment summary reflected the Veteran's reports of a chronic cough since 1985, wheezing on exertion for the last several years, dyspnea on exertion for the past 18 or 19 years and intermittent hoarseness for about 15 years.  He reported working as a steel finisher, breakdown man, steel heater and furnace repairer from 1953 to 1986.  This employment required him to handle asbestos pads, use asbestos gloves and aprons, and work around asbestos wrapping and pipes; there was heavy dust in this environment.  Following a physical examination, the examiner noted that the Veteran had asbestosis due to his history of exposure to asbestos and the radiological findings of interstitial lung disease and clinical symptoms.

A December 2004 private chest X-ray revealed bilateral interstitial fibrotic changes which were consistent with asbestosis.  These radiographs were evaluated for the presence and classification of pneumoconiosis utilizing the ILO (1980) guidelines.

During an August 2010 hearing, the Veteran testified that he worked as a stock clerk and handled protective and fire retardant suits during service.  He recalled seeing "small fibers" in boxes while unpacking supplies.  Following service, he worked at a fuel and iron company in their mill operating a machine that created rebar.  He later worked for the state mental health department.  He denied post-service occupational asbestos exposure.

A January 2011 VA pulmonary examination reflected the Veteran's reports of wearing a protective suit made of asbestos fibers to protect from radiation during service.  He also packed and unpacked items that had asbestos while working in the warehouse.  Following service, he worked in a steel mill as a motor control operator for 34 years making steel rods.  He retired and then briefly worked selling funeral plots, seasonally for a delivery company and delivering food trays and supplies for a state department.  Current symptoms included decreased aerobic capacity for the past 20 years, intermittent coughing that began 15 years ago and a worsening exercise capacity for the past five years.  Although he saw his primary care doctor every six months, he had received no treatment for a lung condition.  Physical examination found his lungs clear to auscultation bilaterally with a prolonged expiratory phase diffusely.  Pulmonary function testing was within normal limits.  An accompanying chest X-ray was unremarkable with no findings to suggest calcified pleural plaques and accompanying high resolution computed tomography (CT) scan found no signs of asbestos exposure.  The examiner noted that the VA facility, although it was a tertiary care center, did not have a "B" reader for chest X-rays.  Per the American Thoracic Society, plain chest radiographs were limited in sensitivity and specificity for early or mild cases of asbestosis in detection of parenchumal or pleural lesions.  Currently, a CT scan of the lungs was more sensitive for both detection of pleural plaques and parenchymal changes and a high resolution CT scan had now replaced both conventional CT and plain films as the most sensitive imaging modality for detecting lung changes in asbestosis-exposed patients.

Following this physical examination and a review of the Veteran's claims file, the January 2011 VA examiner noted that the Veteran did not meet the diagnostic criteria for asbestosis and that there was no radiographic or functional abnormality on pulmonary function testing (PFT), chest X-ray or CT scans to suggest the presence of chronic lung disease.  His symptoms of decreased exercise capacity and chronic dry cough were of unclear etiology.  The three key components which supported a diagnosis of nonmalignant asbestosis from the most recent American Thoracic Society included the structural pathology from either radiographic or histological evidence, a history of exposure and latency time consistent with asbestosis and the exclusion of other causes for long disease.  While the Veteran did report in-service asbestos exposure, his most recent CT scans and chest X-rays do not support any lung pathology suggesting of asbestosis.  The most recent PFT, conducted without the chronic use of medications, revealed no signs of obstructive or restrictive lung disease.  The classic finding of interstitial lung disease with regard to asbestosis, which one would expect to find in FPT abnormalities, would be consistent with restrictive lung disease.

Various internet articles submitted by the Veteran detailed the history of asbestos use.  One article described the use of asbestos in fabric and textile garments and the possible exposure to air-borne asbestos fibers.  Workers who wore these garments included ore workers, iron workers and boiler room workers.  Other articles detailed the use of asbestos in the military.

The Veteran filed the instant claim in January 2006.  Although the record establishes that the Veteran had been diagnosed with asbestosis in a September 1999 private treatment note and a December 2004 private chest X-ray, he has not been diagnosed with asbestosis or other lung disease during the course of this appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The January 2011 VA examiner also provided a detailed explanation as to why the Veteran's subjective symptoms and history of asbestos exposure did not result in diagnosed disability.  Significantly, the VA examiner acknowledged the prior findings of September 1999 and December 2004 and did not confirm a diagnosis of asbestosis.  Rather, the examiner found the Veteran did not have asbestosis.  

Sarcoidosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of sarcoidosis.

Finally, there is no competent evidence of asbestosis or other respiratory disorder during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis of a respiratory disorder, to include asbestosis, service connection can be granted and the claim must be denied.


ORDER

Entitlement to service connection for a respiratory disorder, to include asbestosis, is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


